DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/29/2022 has been entered. Claims 3 and 12 have been canceled. Claims 1, 4, 5, 11, and 14-16 have been amended. Claims 1, 2, 4-11, and 13-25 are pending.
Allowable Subject Matter
Claims 1, 2, 4-11, and 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20110241994 teaches a light source device, an imaging unit, and a projector. The light source device has a projection surface including a reference area, and emits light including non-visible light and visible light from the reference area. The imaging unit receives non-visible light and captures an image of the projection surface. The projector projects a projection image of visible light on the projection surface based on the captured image captured by the imaging unit. 20140031659 teaches a bleeding detection unit in a surgical system processes information in an acquired scene before that scene is presented on a display unit in the operating room. For example, the bleeding detection unit analyzes the pixel data in the acquired scene and determines whether there are one or more initial sites of blood in the scene. Upon detection of an initial site of blood, the region is identified by an initial site icon in the scene displayed on the display unit. In one aspect, the processing is done in real-time which means that there is no substantial delay in presenting the acquired scene to the surgeon. 20160188813 teaches methods and systems to quantify or rate medical or clinical procedures, diagnoses, and/or studies through a network-based or web-based repository of quantitative ratings generated by the system. The quantified evaluation or rating may be based upon a multiplicity of inputs, including the interested medical or clinical procedure, diagnosis, and/or studies itself; a social network of medical practitioners, including physicians, experts, nurses, and healthcare providers; medical publications, journals, and research studies; a social network of patients; and/or combinations thereof. 
Prior arts fail to disclose or suggest a computer input device comprising: a ball holder coupled to the ball support and being concentric with the opening, the ball holder configured to inhibit removal of the ball from the ball support through the opening, the ball holder having a continuous track along an exterior face of the ball holder; a scroll ring concentric with and rotatable relative to the ball holder, the scroll ring having at least one projection along an interior face of the scroll ring, the at least one projection configured to be received in the track of the ball holder to rotatably couple the scroll ring to the ball holder and to guide the scroll ring about the ball holder.
Claim 1, prior arts fail to disclose or suggest a computer input device comprising: a housing having an opening; a ball support positioned within the housing; a ball partially received in the ball support and extending through the opening in the housing, the ball being movable relative to the ball support; a ball holder coupled to the ball support and being concentric with the opening, the ball holder configured to inhibit removal of the ball from the ball support through the opening, the ball holder having a continuous track along an exterior face of the ball holder; and a scroll ring concentric with and rotatable relative to the ball holder, the scroll ring having at least one projection along an interior face of the scroll ring, the at least one projection configured to be received in the track of the ball holder to rotatably couple the scroll ring to the ball holder and to guide the scroll ring about the ball holder.
Claim 11, prior arts fail to disclose or suggest a computer input device comprising: a housing having an opening; a ball support positioned within the housing; a ball partially received in the ball support and extending through the opening in the housing, the ball being movable relative to the ball support; a ball holder coupled to the ball support and being concentric with the opening, at least a portion of the ball holder being positioned exterior to the -3-housing, the ball holder configured to inhibit removal of the ball from the ball support through the opening; a scroll ring concentric with the opening and rotatable about the ball, the scroll ring including a first portion and a second portion formed as a single-piece, wherein the first portion is constructed from a first material, the second portion is constructed from a second material that is different than the first material, and the first material is more rigid than the second material, the first portion including a cylindrical wall that extends about an outer perimeter of the ball holder and the ball support and that defines a first end of the scroll ring, the first end being positioned within the housing and having a plurality of slits,  the second portion being positioned on an exterior of the housing and defining a second end of the scroll ring, wherein the cylindrical wall of the scroll ring is positioned exterior to the ball support and the ball holder such that the cylindrical wall extends about a location at which the ball holder and the ball support are coupled; and a controller positioned within the housing and in communication with the ball and the scroll ring to control the movement of a cursor on a computer screen; wherein movement of the scroll ring causes movement of the plurality of slits, and wherein movement of the plurality of slits generates signals that are sent to the controller.
Claim 17, prior arts fail to disclose or suggest a method for manufacturing a computer input device, the method comprising: providing a housing having an opening; positioning a ball support within the housing adjacent the opening; positioning a ball on the ball support within the housing such that a portion of the ball extends through the opening in the housing; releasably securing a ball holder to the ball support to inhibit removal of the ball from the housing, the ball holder having a track along an exterior face of the ball holder; and coupling a scroll ring to the ball holder such that a first end of the scroll ring is positioned in the housing and a portion of the scroll ring opposite the first end is exterior to the housing and surrounds the ball holder, and such that at least a first projection along an exterior face of the scroll ring interfaces with the track.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/09/2022